Citation Nr: 1109936	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to October 7, 2008, for osteoarthritis of the left knee.

2. Entitlement to an evaluation in excess of 30 percent prior to October 7, 2008, for status post arthrotomy of the left knee.

3. Entitlement to an initial evaluation in excess of 30 percent for left knee total arthroplasty as of December 1, 2009.

4. Entitlement to a compensable evaluation for bilateral tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1971 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to increased evaluation for disabilities of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinea pedis affects no more than two percent of the Veteran's entire body and zero percent of exposed areas; systemic therapy was not required at any point during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806 and 7813 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in November 2007.  The RO's August 2007 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The November 2007 letter also included notice regarding disability ratings and the assignment of effective dates in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims file.  Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Veteran was afforded VA examinations in September 2007 and June 2009.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The VA examinations are adequate for the purposes of rating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a narration of current symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral tinea pedis with onychomycosis has been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010). 

A review of the applicable rating criteria for dermatophytosis (including tinea pedis) reveals that it is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).  In this case, the Veteran's skin condition does not involve his head, face, or neck; rather, it involves his feet and toes. Additionally, his predominant disability is not scars.  Accordingly, his disability is appropriately evaluated under the criteria for dermatitis (Diagnostic Code 7806).

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  Pertinent to this appeal, this regulatory amendment did not change the rating criteria for Diagnostic Code 7806.  However, even if it had, the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in May 2007.

Under Diagnostic Code 7806, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12- month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

In reviewing the evidence of record, the Board finds that a compensable evaluation for the Veteran's tinea pedis is not warranted at any point during the appeal period in the instant case.  In this regard, a September 2007 VA examination report notes the Veteran has been treated with topical gels for his skin disorder with a reported history of itching, scaling and peeling of the skin of the feet without systemic symptoms.  The skin on the heel margins bilaterally revealed superficial desquamation with dry and flaky skin.  Overall, zero percent of the Veteran's exposed body and two percent of the total body are involved.  A June 2009 VA examination report reflects the Veteran continues to use topical treatment that is neither a corticosteroid nor immunosuppressive therapy.  Examination revealed dry and flaky skin with pink raised margin going up to the ankle area with dystrophic and yellow-colored and brittle toenails.  Zero percent of the exposed body and less than five percent of the total body are involved.

The Board notes that the symptomatology reflected by the September 2007 and June 2009 VA examinations, as well as other evidence of record, does not warrant a compensable evaluation under Diagnostic Code 7806.  There is no competent evidence of record at any time during this appeal that the Veteran's tinea pedis affects at least 5 percent of the Veteran's exposed body or total body or has been treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Board acknowledges the Veteran's contentions that his service-connected tinea pedis warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected tinea pedis.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).

Under these circumstances, the Board finds that a compensable evaluation for the Veteran's tinea pedis is not warranted at any point during the appeal period. The Board notes that it considered whether staged ratings are appropriate.  See Hart, supra.  However, there is no competent evidence that the Veteran's service-connected disability warrants a compensable evaluation at any point during the appeal period.  Absent any competent evidence of symptomatology warranting a higher evaluation than that assigned, the preponderance of the evidence is against the Veteran's claim, and the instant appeal must be denied.  38 U.S.C.A. § 1155.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A compensable evaluation for tinea pedis with onychomycosis is denied.





REMAND

The Veteran seeks increased evaluations for disabilities of the left knee.  Historically, the Board observes the Veteran's left knee disability was assigned separate evaluations prior to October 7, 2008, based upon instability and limitation of motion of the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5260 (2010).  Following a total left knee arthroplasty, the Veteran's left knee disability was assigned a temporary total evaluation for the period October 7, 2008, to December 1, 2009, and a 30 percent evaluation thereafter, pursuant to Diagnostic Code 5055.  Pursuant to Diagnostic Code 5055, replacement of the knee joint with a prosthesis warrants a 100 percent evaluation for a one-year period following implantation of the prosthesis.  This period commences at the conclusion of the initial grant of a total evaluation for one month following hospital discharge pursuant to 38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is warranted if there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Board observes the Veteran has not been provided a VA examination to determine the severity of his left knee disability since the expiration of the temporary total evaluation.  As such, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's left knee disability and would be instructive with regard to the appropriate disposition of the issues under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination for the purpose of ascertaining the severity and manifestations of his service-connected left knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that a review of the claims folder was completed.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests and studies should be accomplished.  The examiner must offer specific findings as to range of motion, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left knee disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees, and complaints and clinical findings should be reported in detail.  The examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  In addition to the above findings, the examiner should specifically state if there is any evidence of ankylosis, subluxation, lateral instability, "locking," or effusion into the joint.  The examiner should also state whether there is impairment of the tibia and fibula, including whether there is nonunion with loose motion requiring a brace or malunion.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


